FILED
                               NOT FOR PUBLICATION                         MAY 22 2012

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ANGELA D. HOBSON; ADERUS D.                        No. 11-35311
MILAN,
                                                   D.C. No. 2:09-cv-00361-RSM
                 Plaintiffs - Appellants,

  v.                                               MEMORANDUM *

HSC REAL ESTATE, INC.,

                 Defendant - Appellee.



                      Appeal from the United States District Court
                         for the Western District of Washington
                      Ricardo S. Martinez, District Judge, Presiding

                           Argued and Submitted May 11, 2012
                                  Seattle, Washington

Before:       HAWKINS, BYBEE, and BEA, Circuit Judges.

       Angela Hobson (“Hobson”) and Aderus Milan (“Milan”) appeal the district

court’s grant of summary judgment in their housing discrimination action brought

under 42 U.S.C. § 1981 and related Washington state law claims. Reviewing the grant




          *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
of summary judgment de novo, Las Vegas Sands, LLC v. Nehme, 632 F.3d 526, 532

(9th Cir. 2011), we affirm in part, reverse in part, and remand for further proceedings.

      1.     Section 1981 Claims

      In discrimination cases, “very little evidence” is required for plaintiffs to

survive summary judgment, since “the ultimate question is one that can only be

resolved through a ‘searching inquiry’—one that is most appropriately conducted by

the factfinder, upon a full record.” Metoyer v. Chassman, 504 F.3d 919, 930 (9th Cir.

2007) (internal quotation marks omitted). One way a plaintiff alleging discrimination

can defeat a motion for summary judgment is by producing direct evidence

demonstrating that a discriminatory reason more likely than not motivated the

defendant. McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004).

      The property manager’s statements about Milan’s anticipated exit from the

apartment evince racial animus bearing a sufficient nexus to the challenged housing

decisions to allow a reasonable jury to conclude that a discriminatory reason more

likely than not motivated HSC’s denial of Milan’s tenancy application and eviction




                                           2
of Hobson.1 See Metoyer, 504 F.3d at 937-38 (combining evidence raising a triable

issue of fact regarding supervisor’s role in decision to fire African-American plaintiff

with evidence of supervisor’s discriminatory remarks regarding African-Americans

to conclude that plaintiff presented direct evidence sufficient to survive summary

judgment). We therefore reverse the adverse grant of summary judgment on Hobson’s

and Milan’s § 1981 claims.

      2.     State Law Claims

      Hobson’s and Milan’s Washington state law claims are subject to a three-year

statute of limitations. See Adler v. Fred Lind Manor, 103 P.3d 773, 786 (Wash. 2004)

(citing Wash. Rev. Code § 4.16.080(2)). Because Hobson and Milan have not

explained why HSC’s denial of Milan’s tenancy application or eviction of Hobson

constitute anything other than discrete acts, the continuing violation doctrine is

inapplicable. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 108-13, 115

(2002); Antonius v. King Cnty., 103 P.3d 729, 736 (Wash. 2005).




      1
          HSC argues that these statements constitute inadmissible hearsay. But the
district court did not abuse its discretion in including them in the summary judgment
record, see Fed. R. Evid. 801(d)(2)(D) (describing as “not hearsay” statements offered
against an opposing party and made by that party’s employee within the scope of the
employment), and we therefore consider them on appeal. ACLU of Nev. v. City of Las
Vegas, 333 F.3d 1092, 1097 (9th Cir. 2003) (holding that evidentiary rulings made in
the context of summary judgment are reviewed for an abuse of discretion).

                                           3
       HSC denied Milan’s application on February 1, 2006, more than three years

before Appellants filed suit in the district court.     Appellants’ equitable tolling

arguments rest on assertions unsupported by citations to the record. The district court

therefore correctly dismissed Milan’s and Hobson’s claims related to the denial of

Milan’s application as time-barred.

       The district court properly reached the merits of Hobson’s state law claims

relating to her eviction, since HSC initiated eviction proceedings within the three-year

limitations period.

       For the same reasons given above regarding direct evidence of discrimination,

we reverse the district court’s grant of summary judgment on Hobson’s state law race

discrimination claim. See Hegwine v. Longview Fibre Co., 172 P.3d 688, 698 (Wash.

2007) (three-part McDonnell Douglas burden-shifting analysis does not apply where

plaintiff supports Washington Law Against Discrimination claim with direct evidence

of discrimination).

       We affirm the district court’s grant of summary judgment on Hobson’s

disability discrimination claim, since Appellants have not developed an argument

challenging that decision. James River Ins. Co. v. Herbert Schenk, P.C., 523 F.3d
915, 920 n.1 (9th Cir. 2008) (holding waived arguments not adequately presented in

briefs).


                                           4
      Costs on appeal are awarded to appellants.

      AFFIRMED in part, REVERSED in part, and REMANDED for proceedings

consistent with this disposition.




                                        5
                                                                             FILED
11-35311 Hobson v. HSC Real Estate, Inc.                                      MAY 22 2012

                                                                          MOLLY C. DWYER, CLERK
BYBEE, J., concurring in part and dissenting in part.                      U .S. C O U R T OF APPE ALS



       I would affirm the judgment in its entirety for the reasons stated by the

district court.